Citation Nr: 9936007	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether medical expenses were timely reported to effect an 
adjustment in improved disability pension benefits for 1995.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1944 to March 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 21, 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was in receipt of improved disability pension 
benefits based on countable annual income computed from 
January 1, 1995, to December 31, 1995.  

3.  In January 1997 the veteran submitted a list of medical 
expenses incurred during calendar year 1995.  


CONCLUSION OF LAW

Medical expenses were not timely reported for calendar year 
1995 and may not be considered in calculating the veteran's 
award of improved disability pension benefits during 1995.  
38 U.S.C.A. §§ 5110(h), 5107 (West 1991); 38 C.F.R. 
§ 3.660(b)(1) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, based upon the veteran's January 
1984 election, improved disability pension benefits were 
awarded effective January 1, 1984.  In September 1995 the 
veteran submitted a medical expense report for calendar year 
1994 and an October 1995 letter to the veteran reflects 
consideration of his medical expense report and indicates 
that his pension award is calculated on a calendar year 
basis.  

On January 13, 1997, an eligibility verification report, with 
attached expense report for calendar year 1995, was 
submitted.  The medical expense report was dated January 2, 
1997, and the eligibility verification report was dated 
January 3, 1997.  

Following the January 22, 1997 notification that the 
veteran's medical expense report could not be accepted for 
1995 because it was received after December 31, 1996, the 
veteran's daughter submitted a statement on March 7, 1997 
indicating that she was helping her father with his affairs 
and had been unable to get the information together until 
December 31, 1996, at which time she visited a branch office 
in Halifax, North Carolina.  She indicated the "officer" in 
Halifax was not working on that day.  On March 21, 1997, the 
RO provided notification, after reconsideration, that the 
veteran's pension benefits could not be adjusted based on the 
1995 medical expenses submitted after December 1996.  

An August 1997 notice of disagreement, submitted by the 
veteran's representative, reflects that the veteran's medical 
expense report, reporting 1995 medical expenses, was 
transmitted on January 9, 1997.  The notice of disagreement 
also reflects that there was confusion as to when the report 
was due, indicating that it was April and May 1996 before 
individuals were allowed to file their expenses and asserting 
that the one-year deadline should be from the time the 
letters were sent regarding filing expenses.

In a substantive appeal, received in March 1998, the veteran 
asserted that he was unaware that VA had a deadline with 
respect to filing this type of claim.  In a separate VA 
Form 9, the veteran indicated that because of his health his 
daughter had been assisting him and he had not remembered 
until November 1996 to have his daughter gather appropriate 
information for him.  It was reported she had taken the 
information to the VA office in Halifax, North Carolina, on 
December 31, 1996, but the VA representative was off duty 
that day.  

There will be excluded from the amount of a disability 
pension recipient's countable annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  38 C.F.R. § 3.272(g)(1) 
(1999).  Where a pension was not paid for a particular 12-
month annualization period because the claim was disallowed, 
and award was deferred under applicable regulations, payments 
were discontinued or made at a lower rate based on 
anticipated or actual income, benefits otherwise payable may 
be authorized commencing the first of a 12-month 
annualization period as provided in this paragraph.  In all 
other cases, benefits may not be authorized for any period 
prior to the date of receipt of a new claim.  Where payments 
were not made or were made at a lower rate because of 
anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b)(1).  

Initially, the Board notes that the veteran's annualization 
period for purposes of computing his countable annual income, 
beginning January 1, 1994, was based on a calendar year.  The 
veteran timely filed his medical expense report, in September 
1995, for calendar year 1994.  However, with respect to the 
year beginning January 1, 1995, his medical expense report 
was not received until January 13, 1997.  While the veteran 
has indicated various possible scenarios, including that he 
was not aware of the filing deadline or that the documents 
were left at a VA office in Halifax, North Carolina, on 
December 31, 1996, the record indicates that the medical 
expense report was dated on January 2, 1997, and received on 
January 13, 1997.  Further, VA does not have an office in 
Halifax, North Carolina, and the veteran's representative has 
indicated that the document was transmitted on January 9, 
1997.  

With consideration that the medical expense report for the 
year January 1, 1995, to December 31, 1995, was not dated by 
the veteran until January 2, 1997, was indicated by the 
veteran's representative to have been transmitted on January 
9, 1997, and has been stamped received at the VA office on 
January 13, 1997, the Board concludes that a preponderance of 
the evidence is against a finding that the veteran's medical 
expense report for the reporting period from January 1, 1995, 
to December 31, 1995, was received during that year or the 
next calendar year, i.e., prior to December 31, 1996.  In 
arriving at this conclusion, the Board has accorded greater 
probative weight to the date placed on the medical expense 
report of January 2, 1997 because of the contemporaneous 
nature of that act, and less probative weight to the 
subsequent recollection of the veteran and his daughter with 
respect to submitting or attempting to submit the medical 
expense report in December 1996, noting that VA does not have 
an office in Halifax, NC, as well as placing greater 
probative weight with the VA date stamp with respect to when 
the report was received.  

To the extent that the veteran relied on any other person or 
persons to file the medical expense report, a principal is 
liable for the acts of his agent without any fault of his 
own.  See Brown v. Brown, 8 Vet.App. 40, 43 (1995).  Having 
found that a preponderance of the evidence is against a 
finding that the veteran filed his medical expense report for 
1995 prior to December 31, 1996, under governing law and 
regulations, an adjustment in his improved disability pension 
benefits for 1995 based upon reported medical expenses may 
not be made.  


ORDER

Entitlement to consideration of medical expenses incurred in 
1995 that were first reported in January 1997 is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

